Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 19, 2018

                                      No. 04-18-00669-CV

                                     Sandra Ann ZARATE,
                                           Appellant

                                                 v.

                                     Sergio Rene ZARATE,
                                            Appellee

                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 04-10-20415-MCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        The clerk’s record has been filed, and it raises two issues regarding our appellate
jurisdiction. First, appellant’s notice of appeal was due September 4, 2018, but was not filed until
September 18, 2018. A motion for extension of time to file a notice of appeal is necessarily
implied when an appellant, acting in good faith, files a notice of appeal within fifteen days of the
date the notice is due. See Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997). However, the
appellant must offer a reasonable explanation for failing to timely file the notice of appeal. See
id.; Tex. R. App. P. 10.5(b)(1)(C), 26.3; see Hone v. Hanafin, 104 S.W.3d 884, 886–87 (Tex.
2003) (holding “a reasonable explanation” is any plausible statement of circumstances indicating
that failure to timely file was not deliberate or intentional, but was the result of inadvertence,
mistake or mischance, and that “any conduct short of deliberate or intentional noncompliance
qualifies as inadvertence, mistake or mischance”).

         Second, the clerk’s record shows appellee sought to enforce a final decree of divorce
through an order of contempt. The notice of appeal states appellant desires to appeal an order
entered on June 4, 2018. The only June 4, 2018 orders are an order permitting counsel to
withdraw, and an order titled “Contempt Order.” The Contempt Order sets a hearing date for
December 2017, which appears to be a typographical error, but states there will be a
determination as to whether the appellant will be incarcerated and “no longer in contempt of
court.” “[T]o the extent that a trial court uses its contempt power, appellate courts lack appellate
jurisdiction to review the trial court's action, though they may review the action in an original
proceeding.” In re Estate of Gibbons, 451 S.W.3d 115, 127 (Tex. App.—Houston [14th Dist.]
2014, pet. denied).
        We therefore order appellant to file a response by November 9, 2018 offering a
reasonable explanation for failing to timely file the notice of appeal and to show cause why this
appeal should not be dismissed for want of jurisdiction. If appellant fails to satisfactorily
respond within the time provided, the appeal will be dismissed. See Tex. R. App. P. 42.3(c).
Appellant has the burden to request that the trial court clerk prepare a supplemental clerk's record
containing all necessary pleadings and orders to establish this court’s jurisdiction. Appellant
must file a copy of any such request with this court.

        All deadlines in this appeal are suspended until further order of the court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court